DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.

Response to Amendment
4.	The rejection of Claims 6 and 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 06/20/22 is overcome by the Applicant’s amendments.

5.	 The rejection of Claims 1-12 under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2018/012718 A1) as set forth in the Final Rejection filed 06/20/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2018/0114917 A1 as the English equivalent of WIPO publication WO 2016/204375 A1 (herein referred to as “Lee et al.”).

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (WO 2016/204375 A1).
	Lee et al. discloses the following compound:

    PNG
    media_image1.png
    391
    426
    media_image1.png
    Greyscale

(page 6) such that X1-2 = N and Ar3-4 = C6 or C12 aryl group (phenyl or biphenyl) of Applicant’s Formulae 1 and 2.  Lee et al. further discloses an organic electroluminescent (EL) device for the construction of displays comprising the following layers (in this order):  anode (10), hole-transporting layer (31), auxiliary hole-transporting layer (33), light-emitting layer (32), auxiliary electron-transporting layer (35), electron-transporting layer (35), and cathode (20) (Fig. 1; [0092]); its inventive compounds comprise the light-emitting layer as (phosphorescent) host material ([0058]).

Allowable Subject Matter
9.	Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Lee et al. (WO 2016/204375 A1), which discloses compounds of the following form:

    PNG
    media_image2.png
    218
    272
    media_image2.png
    Greyscale

([0011]); an embodiment is disclosed:

    PNG
    media_image1.png
    391
    426
    media_image1.png
    Greyscale

(page 6).  However, it is the position of the Office that neither Lee et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of X1-2 in combination with Ar1-4 of Chemical Formula 1.

Response to Arguments
10.	Applicant’s arguments on pages 77-78 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786